Case 7:19-cv-00342-JLK-RSB Document 45 Filed 04/20/20 Page 1 of 1 Pageid#: 148

                            IN THE UNITED STATES DISTRICT COURT                           APR 20 2020
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 SCOTT MITCHELL OUELLETTE,                      )
                                                )
         Plaintiff,                             )      Civil Action No. 7:19cv00342
                                                )
 v.                                             )      MEMORANDUM OPINION
                                                )
 MISTY LANE, et al.,                            )      By: Jackson L. Kiser
                                                )          Senior United States District Judge
         Defendants.                            )


         Plaintiff Scott Mitchell Ouellette, an inmate proceeding pro se, filed this action pursuant to

 42 U.S.C. § 1983. By conditional filing orders entered April 30, 2019 and May 7, 2019, the court

 advised Ouellette that he must notify the court in writing immediately upon his transfer or release

 and provide the court with an updated address. See ECF Nos. 3 and 8. The court warned Ouellette

 that failure to provide an updated address would result in dismissal of the action. Id. On April 6,

 2020, an order was returned to the court as undeliverable. See ECF No. 43. The return envelope

 provided a forwarding address for Ouellette and, on the same day, the court resent the order to that

 address. Id. On April 17, 2020, the order was again returned to the court as undeliverable, with no

 forwarding address. See ECF No. 44. Accordingly, I will dismiss this action without prejudice for

 failure to comply with the court’s order directing him to advise the court of any address change.

 Ouellette is advised that he may refile his claims in a separate action, subject to the applicable

 statute of limitations.

         ENTER: This 20th day of April, 2020.



                                                       __________________________________
                                                       Senior United States District Judge
